DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s response dated 2/17/2022, no clams were amended, none were cancelled and none were newly introduced. Accordingly claims 1-17 are currently pending in the application.
The nonstatutory double patenting rejection is withdrawn because the arguments filed on 02/17/2022 were convincing.
Allowable Subject Matter
Claims 1-17 are allowed over prior art of record.
Most relevant prior art of record is Most relevant prior art of record is Abraham et al. (US 20160323668 A1) hereinafter Abraham.
Regarding claim 1, Abraham teaches A microphone array system (1034 in Fig. 10) mountable on or in a ceiling of a conference room (“microphones may be mounted to a ceiling or wall of the conference room to free up table space and provide human speakers with the freedom to move around the room” in ¶[0005]), the microphone array system comprising: a chassis comprising a front board and side walls, the front board comprising an upper side and a lower side and the side walls extending on the upper side of the front board (“the substrate 107 may be one or more printed circuit boards (also referred to herein as "microphone PCB")” in ¶[0032]); Abraham further teaches; and a processing unit  (referred to as “control device” 1032 in Fig. 10) configured to receive output signals of the microphone capsules (“Controls on the control device 1032 may further enable the adjustment of parameters of the microphone array 1034, such as directionality, gain, noise suppression, pickup pattern, muting, frequency response, etc.” in ¶[0060]) and to execute audio beam forming based on the received output 
The following is the reason for allowance of claim 1:
Abraham alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the system further comprises a plurality of microphone capsules arranged inside the chassis, wherein the microphone capsules are adapted for acquiring sound coming from below the microphone array system when mounted on or in a ceiling of a conference room, wherein the microphone array system comprises or is mounted to a laterally protruding support frame; wherein the microphone array system is adapted for being mounted in a drop ceiling that is fixed to a ceiling of a conference room by support beams; and wherein the laterally protruding support frame is adapted for resting on said support beams such that the side walls of the microphone array system partially protrude from the drop ceiling and the front board and the plurality of microphone capsules are below the drop ceiling,

Regarding claims 2-17, claims are allowed for their dependency on would be allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654